            Case 2:19-cv-04740-JP Document 15 Filed 05/27/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 DAVID HATCHIGIAN and JOAN                         :            CIVIL ACTION
 RANDAZZO                                          :
                                                   :
                        v.                         :
                                                   :
 AAA MID-ATLANTIC MEMBER                           :
 RELATIONS and AMERICAN                            :
 AUTOMOTIVE ASSOCIATION                            :            NO.   19-4740


                                            ORDER

       AND NOW, this 27th day of May, 2020, upon consideration of Plaintiffs’ “Motion to

Remand” (Docket No. 5) and all documents filed in connection therewith, and for the reasons

stated in the accompanying Memorandum, IT IS HEREBY ORDERED as follows:

       1.   The Motion to Remand is GRANTED.

       2.   Plaintiffs’ request for an award of attorneys’ fees is DENIED.

       3.   This matter is REMANDED to the Court of Common Pleas of Philadelphia County.

       4.   Defendants’ “Motion to Dismiss Plaintiff’s Complaint” (Docket No. 4) and “Motion

             to Strike Plaintiffs’ Opposition to Defendant’s Motion to Dismiss and First and

             Second Amended Oppositions to Defendant’s Motion to Dismiss” (Docket No. 12)

             are DISMISSED without prejudice as moot.

       5.   The Clerk of Court shall CLOSE this matter.



                                                       BY THE COURT:


                                                       /s/ John R. Padova
                                                       John R. Padova, J.
